Case 8:19-cv-02412-VBF-KS Document 15 Filed 06/04/20 Page 1 of 2 Page ID #:204
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

 Case No.        SACV 19-2412-VBF (KS)                                      Date: June 4, 2020
 Title      Marilu F. Touma v. The EEOC et al




 Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                    Gay Roberson
                    Deputy Clerk                                  Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:


 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       On December 13, 2019, Marilu F. Touma (“Plaintiff”), a California resident
 proceeding pro se and in forma pauperis, filed a civil rights complaint against a multitude
 of federal and local actors for violations of 42 U.S.C. §§ 1981, 1983, and 1985, the
 Americans with Disabilities Act (“ADA”), and California state law. (Dkt. Nos. 1, 3, 8.)
 On January 9, 2020, the Court dismissed the Complaint for failure to state a claim upon
 which relief could be granted and ordered Plaintiff to file either a First Amended Complaint
 or a Notice of Voluntary Dismissal within 21 days. (Dkt. No. 10.) Plaintiff then filed a
 motion to disqualify United States District Judge Valerie Baker Fairbank and United States
 Magistrate Judge Karen L. Stevenson from the case. (Dkt. No. 11.) On April 22, 2020,
 the Court denied Plaintiff’s disqualification motion. (Dkt. No. 13.) On April 23, 2020, the
 Court gave Plaintiff 21 days to file a First Amended Complaint that complied with its
 January 9, 2020 Order. (Dkt. No. 14.)

       Three weeks have now passed since Plaintiff’s First Amended Complaint was due,
 and Plaintiff has not filed either a First Amended Complaint or a Notice of Voluntary
 Dismissal, nor has he otherwise communicated with the Court about his case.

        Pursuant to Rule 41(b) of the Federal Rules of Civil Procedure, an action may be
 subject to involuntary dismissal if a plaintiff “fails to prosecute or to comply with these
 rules or a court order.” Accordingly, the Court could properly recommend dismissal of the
 action for Plaintiff’s failure to timely comply with the Court’s prior orders.


 CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
Case 8:19-cv-02412-VBF-KS Document 15 Filed 06/04/20 Page 2 of 2 Page ID #:205
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

 Case No.        SACV 19-2412-VBF (KS)                                 Date: June 4, 2020
 Title      Marilu F. Touma v. The EEOC et al


        However, in the interests of justice, Plaintiff is ORDERED TO SHOW CAUSE
 on or before June 25, 2020, why the Court should not recommend that this action be
 dismissed for failure to prosecute. Plaintiff may discharge this Order by filing: (1) a
 request for an extension of time to file a First Amended Complaint and a declaration signed
 under penalty of perjury, explaining why she failed to comply with the Court’s prior orders;
 or (2) a First Amended Complaint correcting the deficiencies identified in the Court’s
 January 9, 2020 Order. Alternatively, if Plaintiff does not wish to pursue this action, she
 may dismiss the Complaint without prejudice by filing a signed document entitled “Notice
 Of Voluntary Dismissal” pursuant to Rule 41(a).

       Plaintiff is advised that the failure to respond to this order will result in a
 recommendation of dismissal pursuant to Rule 41(b) of the Federal Rules of Civil
 Procedure.

        The Clerk is directed to send Plaintiff a copy of the Court’s January 9, 2020 Order
 (Dkt. No. 10) and the Central District’s standard civil rights complaint form.

         IT IS SO ORDERED.

                                                                                               :
                                                               Initials of Preparer   gr




 CV-90 (03/15)                       Civil Minutes – General                               Page 2 of 2
